Title: William Smith Shaw to Abigail Adams, 12 December 1798
From: Shaw, William Smith
To: Adams, Abigail


          
            
              Philadelphia Dec 12th 1798 Wednesday morn.
              My dear Aunt
            
            The president received two letters the latest dated 3d of Dec from you last Evening with a letter inclosed for your son at Berlin which, I shall superscribe and deliver to Mr Pickering with your respects with a great deal of pleasure. I am very sorry to see that you were not so well as you were when you wrote the 25th of Nov. You do not write in half so good spirits.
            I find Mr. Otiss family very friendly to me— I go and return when I please. I drank coffee last evening at a Mrs. Willings & there I heard Love defined in such a farcical manner by a lady, that I must tell you. Love she said was a very difficult thing to define, but she understood by it “a certain dizziness which kept one from minding his business.”
            Mr Brisler and family are all well— he has a most excellent servant to supply Johns place & does not know what he shall do with Dexter. James the coachman has a legacy left him by a man who died with the yellow fever of fifteen hundrend pounds.
            It would do you good to hear the affectinate enquires made after you by gentlemen and ladies, even Dr Logan was extremely sorry, he said that we were not to have the pleasure of Mrs Adams company this winter
            I enclose to you with this, two of the Auroras, which is more inveterate than ever against the federal goverment—an excellent charge of Judge Cushings &c &c.
            I have been called below a dozen times since I began to write you, I have but little time as my own as yet. Please to excuse the carelessness of the writing &c &c & remember me to all who enquire after me. Where is Cousen L Is she so precious of her love that she can’t send a little at least to me.
            Your affectionate nephew
          
          
            Uncle is in tolerable good spirits
          
        